 

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 1 of 7

 

US DISTRICT COURT
SOUTHERN DISTRICT COURT OF NEW YORK
X
IndeX no: 18-
cv-01263-SPO
AURELIO CORTES AND MATEO AMENDED
DE LA CRUZ CASARUBIAS, et.al., MOTION T 0
Plaintiffs, DISMISS
-against-
COLUMBIA GOURMET DELI CORP. (D/B/A
COLUMBIA DELI), RODOLFO OVALLES and
AZEEZ ALI,
Defendants,
X

 

PLEASE TAKE NOTICE, that upon the annexed deposition testimony of HAFIZ
ALQABILI of RODOLFO OVALLES, sworn to on October 12, 2018, the Affirmation of
Joseph Giaramita, Esq., affirmed the day of December 11, 2018 the undersigned Will
move before this Court, located on 40 Foley Square, New York, New York, on January 4,

2019 at 9:30 a.m. or as soon thereafter as this matter can be heard, for an Order:

1. Dismissing the complaint brought by AURELIO CORTES, on the ground he
failed to appear for his deposition on November 20, 2018;

2. Preclude the introduction of evidence, documents and Witnesses as set forth in
the defendant’s discovery request; and

3. Dismiss the complaint against defendant RODOLFO OVALLES on the ground
that he is not an “employer” Within the meaning of the Federal Labor Standards Act and
New York Labor LaW

 

Dated: Brooklyn, NeW»York ` 1 '
December /'€3 , 2018 8215 Fifrh Avenue
Brooklyn, New York 1 1209
718/748-4440

a177

 

 

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 2 of 7

US DISTRICT COURT
SOUTHERN DISTRICT COURT OF NEW YORK

AURELIO CORTES AND MATEO AFFIDAVIT
DE LA CRUZ CASARUBlAS, et.al., IN

Plaintiffs, SUPPORT
-against-
COLUMBlA COURMET DELI CORP. (D/B/A
COLUMBlA DELI), RODOLFO OVALLES and
AZEEZ ALI,

Defendants,
X

Joseph Giaramita, Esq., an attorney duly admitted to practice law in the Courts of
this State and in this Court, affirms under penalty of perjury as follows'.

1. I am the attorney for the defendants and submit this affidavit in support of the
motion to dismiss the complaint of AURELIO CORTES (“CORTES”) on the ground that
he failed to appear for his deposition In addition, this motion seeks to dismiss the
complaint against RODOLFO OVALLES (“OVALLES”) on the ground he is not an
employer For this reason, his claim should be dismissed

2. The application to dismiss against OVALLES is based upon the facts and his
testimony. Ovalles testified on October 12, 2018 (his transcript is annexed Exhibit A).

DISMISSAL OF THE CASE OF PLAINTIFF AURELIO CORTES

3. A summons and complaint was filed by CORTES and an answer to the
complaint was filed Depositions of the plaintiffs were scheduled for November 20, 2018
at noon. Only the deposition of plaintiff Mateo dela Cruz Casarubias was taken.

4. On that date and time CORTES failed to appear for his deposition The
discovery end date was scheduled for November 30, 2018. A pretrial conference is
scheduled for January 9, 2019 and a trial is scheduled for January 14, 2019.

5. No reason was given for the failure of the CORTES to appear in the deposition
date. My client testified that he only worked for the business for one week (Exhibit B,
pages 27, lines 2-12; 39, lines 24-25, 43, lines 11-12).

PRECLUSION OF EVIDENCE AT TRIAL

 

 

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 3 of 7

Prior to the deposition of the parties, the defendants served a deposition notice
with discovery demands (Exhibit C).

It requested:

Each deposition witness thus examined is to produce at such time and place
pursuant to CPLR 3111, all books, papers, photographs, and other things which are
relevant to the issues in the action and within the plaintiffs’ or their agents’, attorneys’

possession, custody, or control to be marked as exhibits, and used on the examination

TAKE FURTHER NOTICE that the failure of the plaintiffs to appear, the
defendants will move to strike the answer of the plaintiffs
DISCOVERY OF PARTY’S STATEMENTS
Each Adverse Party is to serve on us, a complete and legible copy of any
statement made by or taken from any individual I represent in this action.
PLEASE TAKE FURTHER NOTICE that the undersigned demands pursuant
that the Plaintiffs produce and permit Defendants to inspect and to copying the following

documents:

a) Copies of the bank accounts, tax returns, photo proof of address or any proof

that will be submitted at trial in the plaintiffs’ case.
WITNESS DEMANDS

Event Witnesses: Each Adverse Party is to serve on us the name and address for
any witness the plaintiffs intend to call. If no such witness are known, so state in the
sworn reply to this demand The undersigned will object upon trial to the testimony of
any witness not so identified

PLEASE TAKE FURTHER NOTICE THAT THESE ARE CONTINUING
DEMANDS and that each Demand requires that an Adverse Party who acquires, more
than thirty (30) days from the service of this Demand, any document, information, or
thing (including the opinion of any person whom the Adverse Party expects to call as an
expert witness at trial) which is responsive to any of the ensuing paragraphs: first, is to
give us prompt written advice to that effect; and second, within thirty (30) days of

acquiring it (but no less than sixty (60) days before trial), is to serve all such information

 

 

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 4 of 7

on us and allow us to inspect, copy, test, and photograph each such document or thing.

PLEASE TAKE FURTHER NOTICE THAT WE WILL OBJECT AT
TRIAL, AND MOVE TO PRECLUDE, as follows, as to ANY ADVERSE PARTY
who does not timely identify any witness, serve any report, or produce any document,
information, or thing which is responsive to a discovery demand set forth in any of the
ensuing paragraphs:

FROM CALLING any Event not identified to us or Experts whose reports have
not been served on us;

FROM PUTTING IN EVIDENCE any exhibit not served on us or produced for
us to discover, inspect, copy, and photograph in accordance with any of the ensuing
paragraphs; and

6. The defendants have not responded to these demands and should not be allowed
to surprise the plaintiff with evidence required by these responses at trial.

THE CAUSE OF ACTION AGAINST DEFENDANT OVALLES SHOULD BE
DISMISSED ON THE GROUND HE lS NOT AN “EMPLOYER” UNDER THE FLSA
and NYLL

7. This exact issue was recently decided against plaintist counsel Tapia et.al. v.
BLCH 3"j Ave LLC (Q“d Circuit decided 10/1/18).

 

“The Second Circuit has treated employment for FLSA purposes as a

flexible concept to be determined on a case EbyE case basis by review of the
totality of the circumstances; we have identified different sets of relevant factors based on
the factual challenges posed by particular cases.” Irizarry v. Catsimatidis, 722 F.3d 99,
104 (2d Cir. 2013) (internal quotation marks omitted). The underlying inquiry in
determining “employer” status is whether the individual possessed operational control
over employees: “control over a company’s actual ‘operations’ in a manner that relates to
a plaintiffs employment.” ld at 109. “A person exercises operational control over
employees if his or her role within the company, and the decisions it entails, directly

affect the nature or conditions of the employees’ employment.” Id at 110. The

 

 

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 5 of 7

following _Ca_rter factors are often relevant to this inquiry: “[W]hether the alleged
employer (1) had the power to hire and fire the employees, (2) supervised and controlled
employee work schedules or conditions of employment, (3) determined the rate and
method of payment, and (4) maintained employment records.” Barfield v. N.Y.C. Health
&Hosps. Corp., 537 F.3d 132, 142 (2d Cir. 2008) (quoting Carter v. Dutchess Cmty.
Coll., 735 F.2d 8, 12 (2d Cir. 1984)). “No one of the four factors standing alone is
dispositive.” Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). For
purposes of this appeal, we assume, without deciding, that “the tests for ‘employer’ status
are the same under the FLSA and the NYLL . . . .” lrizarry, 722 F.3d at 117 (observing
that “this question has not been answered by the New York Court of Appeals”). Ovalles
testified that ALQABILI is “the one that is in charge of everything in the business and
that he doesn’t know anything about the employees (Ex. A, page 15, lines 2-5);17, 2-4).
Defendant ALQABILI said he was the owner and general mangers, hired employees, fired

employees, signed the pay checked and paid the employees (Ex. B, page 13, lines 20-17,
line 7).

As to the first factor, there is no direct evidence that Ovalles had the power to hire
or fire employees Moreover, Ovalles did not testify that he hired or disciplined them,
and defendant testified he was the one responsible for hiring.

The s_eLid Carter factor was not satisfied Although he testified that he visited
the restaurant he did not testify that he controlled work schedules or other personnel
decisions, or that he was personally aware of employees hours or other conditions of
employment.

See M, 722 F.3d at 113-15. Instead, ALQABILI testified that he was the one

who managed overall operations and “actually ran the business The plaintiff also testified

that ALQABILI, was the one that set their work schedules
The third Carter factor was not satisfied There was no evidence that Ovalles

determined employees’ rates and methods of payment or signed employees’ paychecks, as

 

 

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 6 of 7

the plaintiff attested that ALQABILI, not Ovalles, paid him in cash every week. _S_ee
Irizarry, 722 F.3d at 115 (noting that “the key question is whether the defendant had the
authority to sign paychecks throughout the relevant period” (quoting RSR, 172 F.3d at

140)). Financial control is relevant to application of the third Carter factor, but aside

 

from Ovalles’s status as a significant shareholder, they point to no evidence (nor can we
discern any such evidence) in the record to support the assertion that Ovalles exercised or
possessed financial control over the business See, e.g., RSR, 172 F.3d at 136
(defendant exercised financial Control by signing loans, approving purchases, and leasing
vehicles on behalf of corporation); I_rizarry, 722 F.3d at 115 (defendant exercised
financial Control by keeping track of payroll, arranging a meeting with an outside payroll
Company, and staying informed about whether employees were paid on time); see also
RSR, 172 F.3d at 141 (observing that in Wirtz v. Pure Ice C0., 322 F.2d 259, 262- 63
(Sth Cir. 1963), “stock ownership, in and of itself, was held insufficient to give rise to
employer status”); Gray v. Powers, 673 F.3d 352, 355-5 6 (5th Cir. 2012) (rejecting

proposition that “merely being an officer Or shareholder subjects an individual to FLSA

liabiiiry”).

 

Case 1:18-cv-01263-.]PO Document 35 Filed 12/17/18 Page 7 of 7

The fourth Carter factor is also not satisfied because Ovalles never reviewed

payroll records, and there was no evidence that he actively maintained the records

WHEREFORE it is requested that:
1. The complaint brought by plaintiff AURELIO CORTES

be dismissed;
2. That the complaint against defendant RODOLFO OVALLES be dismissed; and

3. That the plaintiff be precluded from introducing all discovery requested in their

demands; and
4. For such other and further relief as this court deems just and proper.

ose ' , amita Esq.,
Dated.' Brooklyn, New York -' ‘ ' y for the Defendants
!' 15 Fifth Avenue

December // , 2018
Brooklyn, New York 11209
718/748-4440

   

a177

 

 

 

